 



Exhibit 10.37
GAYLORD ENTERTAINMENT COMPANY (THE “COMPANY”)
SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION
I. DIRECTOR COMPENSATION. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

          RETAINERS   2007  
Board retainer
  $ 50,000  
Audit chair retainer
  $ 15,000  
Audit member retainer
  $ 10,000  
Human Resources/Nominating and Corporate Governance chair retainer
  $ 12,500  
Human Resources/Nominating and Corporate Governance member retainer
  $ 7,500  

No additional fees are paid for special meetings. Pursuant to the Company’s
Deferred Compensation Plan for Non-Employee Directors, non-employee directors
may defer these fees into this plan until their retirement or resignation from
the Board of Directors. Upon election to the Board of Directors, non-employee
directors also receive a one-time grant of 3,000 restricted stock units under
the 2006 Omnibus Incentive Plan, which vest on the first anniversary of the date
of grant. In addition, each non-management director receives an annual grant of
1,500 restricted stock units under the 2006 Omnibus Incentive Plan, which vest
on the first anniversary of the date of grant. All directors are reimbursed for
expenses incurred in attending meetings.
II. EXECUTIVE OFFICER COMPENSATION. The following table sets forth the 2007
annual base salaries and the fiscal 2006 performance bonuses provided to the
Company’s Chief Executive Officer, Chief Financial Officer and three most highly
compensated executive officers (the “Named Executive Officers”).

                              FISCAL 2006 EXECUTIVE OFFICER   2007 SALARY  
BONUS AMOUNT  
Colin V. Reed
  $ 865,280     $ 1,226,508.61  
David C. Kloeppel
  $ 525,000     $ 550,420.91  
John Caparella
  $ 425,000     $ 277,654.14  
Mark Fioravanti
  $ 250,000     $ 0  
Carter R. Todd
  $ 280,000     $ 200,630.14  

The Named Executive Officers also participate in the Company’s cash bonus
program under the Company’s 2006 Omnibus Incentive Plan. The following table
sets forth the 2007 bonus targets as a percentage of 2007 base salary set for
the Company’s Named Executive Officers.

 



--------------------------------------------------------------------------------



 



              FISCAL 2007 EXECUTIVE OFFICER   BONUS TARGET  
Colin V. Reed
    100 %
David C. Kloeppel
    75 %
John Caparella
    60 %
Mark Fioravanti
    45 %
Carter R. Todd
    50 %

The bonuses will be determined based upon whether the Company meets designated
earnings per share levels and, in certain instances, division operating income
targets.
The Named Executive Officers also receive long-term incentive awards pursuant to
the Company’s stockholder approved equity incentive plans.
III. ADDITIONAL INFORMATION. The foregoing information is summary in nature.
Additional information regarding director and Named Executive Officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2007 annual meeting of stockholders.

 